By the Court:
The application by Taylor to purchase a portion of the tide lands belonging to the State, contained only the following description of the lands to be purchased, viz: “A certain tract of salt marsh and tide lands in-county, lying and situate along the westerly side of the Miller Rancho, so known, to all the land along the beach of Tómales Bay, along the beach of ordinary low tide, and the hard land, from the most northerly point of said Miller Rancho, on Tómales Bay, to the most southerly.”
Irrespective of other objections taken to the proceeding, the description is utterly unintelligible, and is wholly insufficient to support the application.
Judgment affirmed.